56 F.3d 72NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Andrew MILLER, Plaintiff-Appellant,v.James H. GOMEZ; Director of Corrections; Dr. Fishman; Dr.Battalino, Chief Medical Officer, Centinela StatePrison; and Dr. Harway, Defendants-Appellees.
No. 94-56492.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Andrew Miller appeals pro se the district court's summary judgment in favor of defendant prison officials in his 42 U.S.C. Sec. 1983 action alleging that prison officials violated his constitutional right to adequate medical care by delaying surgery and not removing Miller from kitchen work detail.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3